Citation Nr: 0826312	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of injury 
to the side and chest.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.

4.  Whether new and material evidence has been received to 
open a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
open a claim for service connection for calluses of the feet.

6.  Entitlement to service connection for a seizure disorder.

7.  Entitlement to service connection for hypertension.

8. Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to April 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from October 2000 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that determined that new and material 
evidence had not been received to reopen claims for service 
connection for a back disability, for residuals of injury to 
the side and chest, for a left knee disability, for a 
psychiatric disorder including PTSD, and for service 
connection for calluses of the feet.

The veteran requested a hearing at the RO.  The RO notified 
the veteran that a hearing had been scheduled for October 
2003.  The claims file also notes that the veteran failed to 
report for the hearing, although the notification letter has 
not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  The request 
for a hearing is therefore considered to be withdrawn 
pursuant to 38 C.F.R. § 20.702(d) (2007).  

Service connection for seizure disorder, for hypertension, 
and for a left shoulder disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision of July 1993, the RO denied service 
connection for residuals of back and left knee injuries and 
properly notified the veteran of that decision.  

2.  The veteran did not appeal the July 1993 decision and it 
became final.

3.  Evidence received at the RO since the July 1993 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  

4.  By rating decision of August 1995, the RO denied service 
connection for chest pain and for bilateral foot callosities, 
and denied an application to reopen a claim for service 
connection for an acquired psychiatric disorder and properly 
notified the veteran of that decision.  

5.  The veteran did not appeal the August 1995 decision and 
it became final.

6.  Evidence received at the RO since the August 1995 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims. 






CONCLUSIONS OF LAW

1.  The July 1993 rating decision, which denied service 
connection for residuals of back and left knee injuries, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007). 

2.  The August 1995 rating decision, which denied service 
connection for chest pain and bilateral foot callosities and 
denied an application to reopen a claim for service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claims 
for service connection for residuals of a back injury, 
residuals of a left knee injury, chest pain, bilateral foot 
callosities, and for an acquired psychiatric disorder and 
these claims are not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his or her representative, if any, of 
any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must also inform the claimant of any 
information and evidence not of record (1) that VA will seek 
to provide; (2) that the claimant is expected to provide; and 
(3) VA must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim.  These notices 
must be provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim.  To satisfy this requirement, VA must look 
at the bases for the denial in the prior decision and then 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VA's notice letter sent to the claimant in July 2006 includes 
the criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  Therefore, 
VA has provided adequate notice as set forth by the Court in 
Kent, supra. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, notice was provided prior to the unfavorable 
decision that is the basis of this appeal.  Subsequently, the 
Board remanded the case and additional notice letters were 
sent to the veteran in November 2004, February 2006, July 
2006, and in November 2006.

Because the Board remanded the case for notice and 
development, and because following such development, a 
supplemental statement of the case (SSOC) was issued in March 
2008, any previous notice error has been remedied.

VA must also assist a claimant in claim development, which 
includes assisting the claimant in obtaining service 
treatment records (STRs) and pertinent VA and private 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All 
available STRs, VA treatment records, and private treatment 
records were obtained.  All service personnel records were 
obtained.

Where new and material evidence has not been submitted, 
however, VA need not offer an examination.  38 U.S.C.A. 
§ 5103A (f).  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claims that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

In pertinent part of an August 1993-issued rating decision, 
the RO denied service connection for residuals of a back 
injury, residuals of a left knee injury, and for an acquired 
psychiatric disorder.  The veteran and his representative 
were notified of that decision in a letter from the RO, and 
did not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

In pertinent part of an August 1995 rating decision, the RO 
denied service connection for callosities of the feet and for 
chest pain and denied reopening a claim for service 
connection for an acquired psychiatric disorder.  The veteran 
and his representative were notified of that decision in a 
letter from the RO, and did not appeal.  Thus, the rating 
decision became final.  Id.  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a) (2001), 
38 C.F.R. § 3.160, 20.200, 20.201, 20.202, 20.301(a), 20.1103 
(2007).

The veteran applied to reopen his service connection claims 
in March 1997.  Because this date is prior to the effective 
date of the revision of the definition of "new and material 
evidence," the application to reopen the claims will be 
evaluated using the earlier-more liberal-definition, which 
states:

New and material evidence is evidence that has not 
been previously submitted to agency decision 
makers that bears directly and substantially upon 
the specific matter under consideration, that is 
neither cumulative nor redundant and that, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be 
considered to fairly decide the merits of the 
claim.  

38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  With 
respect to any application to reopen a finally decided claim, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the July 1993 
RO rating decision that denied service connection for 
residuals of back and left knee injuries consists of STRs, 
two VA compensation examination reports, VA treatment 
reports, and claims and statements of the veteran.  These are 
briefly discussed below.

The STRs reflect that the veteran was sound at entry into 
active military service.  He was seen for chest pain in 
January 1981 that had started since basic training.  His 
blood pressure reading was 110/80.  The assessment was chest 
pain of unknown etiology.  He sought treatment for back pain 
in March 1981.  Upper back muscles and the shoulder area on 
the right side were painful.  The assessment was simply 
muscle pain.  A later March 1981 report notes that he slipped 
and fell while carrying a heavy rucksack at Fort Hood and 
that shoulder pain continued.  

The STRs reflect that the veteran fell from the second floor 
of a barracks in April 1981.  He landed on the left leg and 
walked into the emergency room.  He complained of left knee 
pain, but the left knee and back were normal on examination.  
The left elbow showed an abrasion.  The diagnosis was 
intoxicated-abrasion left elbow.  This treatment record also 
carries the annotation "Presumptive Line of Duty YES."  Three 
days later, he sought medical attention for increasing left 
leg pain.  The assessment was muscle pain.  The medic ordered 
5-days of restricted duty.  Two days passed and he was seen 
again, this time for left knee effusion with limitation of 
motion.  The assessment was rule-out fracture.  

In March 1982, the veteran signed a document declining an 
examination at discharge.  There is no separation examination 
report of record.  

The veteran's submitted his original service connection claim 
in September 1992, claiming a back condition, slipped disc, 
and a nervous condition.  He reported that he was currently 
psychiatrically hospitalized by VA at Dublin VA Medical 
Center.  He reported knee, back, and head injuries during 
active service.  The head injury reportedly stemmed from a 
car wreck in 1982 while still on active duty.  

Along with his September 1992 VA claims, the veteran reported 
two significant post-service injuries.  He reported that he 
was struck in the head with a baseball bat in 1985 as part of 
a riot control team and that he had a bullet in his spine 
from a 1985 gunshot wound.  

A November 1992 VA mental disorders compensation examination 
report reflects that the veteran served in Germany and did 
not have any combat exposure.  He reported nightmares of 
bombs in Texas and Germany.  He complained of substernal 
chest pains since 1982.  He reportedly heard voices and 
recently was hospitalized by VA for a suicide attempt.  He 
reported a 1982 auto accident and fractured skull.  The 
diagnoses were possible schizoaffective disorder; rule-out 
PTSD; alcohol dependence; polysubstance dependence, in 
remission; essential hypertension; and, chronic back pain.

A December 1992 VA general medical examination report 
reflects that the veteran reported in-service and post 
service injuries.  The back and knees had full range of 
motion.  The feet were normal.  X-rays of the lumbar spine 
and left knee were normal.  The relevant diagnoses were 
history of left knee fracture; history of lumbosacral strain; 
and, history of skull fracture.

A VA hospital report notes inpatient treatment during 
September and October 1992.  The veteran reported flashbacks 
of stressors experienced while on maneuvers in Germany.  PTSD 
was not found, however.  The diagnoses were chronic paranoid 
schizophrenia; poly drug dependence; hepatitis B in the past; 
and, low back pain.

VA outpatient treatment reports are not significant to the 
claims. 

In July 1993, the RO denied service connection for the back, 
the left knee, and for an acquired psychiatric disorder, 
among others.  The veteran did not appeal and the decision 
became final.  

In September 1994, the veteran submitted a service connection 
claim for PTSD, chest pain, the right knee, and callosities 
of the feet, among others.  He reported chest pain in 1980, 
PTSD since 1981, and injured knees in 1982.  He did not 
supply a date of onset for callosities of the feet, but did 
report frostbite of the feet in 1981.

VA outpatient records show treatment at various times for 
various health problems.  A November 1994 VA heart 
compensation examination report notes left costal margin pain 
and tenderness.  The diagnosis was musculoskeletal type pain.  
A November 1994 VA podiatry examination report reflects a 
complaint of frostbite in Germany in 1981 while on a road 
march and a callus of the right heel.  Hyperkeratosis of the 
right heel was identified.  Poor foot hygiene was noted.  

A November 1994 VA orthopedic examination report notes that 
the veteran reportedly injured both knees during active 
service.  A right knee X-ray was normal.  There was no left 
knee X-ray report.  Chest X-rays showed minimal scoliosis of 
the thoracic spine and a metallic body in the right posterior 
chest wall consistent with bullet wound.  The diagnoses were 
trauma to the patellae during active service with residual 
tenderness and limitation of motion of the knees; possible 
right meniscus injury; mild bilateral metatarsal and hallux 
valgus (bent outward) deformities; and, tiny bilateral 
retrocalcaneal spurs. 

Private medical records showed treatment and hospitalization 
at various times in the early 1990s for schizophrenia. 

In March 1995, the veteran requested service connection for 
nerves, loss of memory, chest pains, back and side pains, 
injury to knees, PTSD, and schizophrenia.  

In June 1995, additional private medical reports were added 
to the claims file.  These show treatment for mental illness 
at various times in the 1990s.  

In August 1995, the RO denied service connection for 
bilateral foot callosities and for chest pain and determined 
that no new and material evidence had been submitted for 
service connection for a psychiatric disorder, including 
PTSD.  The veteran did not appeal and the decision became 
final.  

The Board must review the evidence submitted since the final 
July 1993 and August 1995 decisions to determine whether any 
of it is new and material evidence, that is, whether it is 
neither cumulative nor redundant, whether it is so 
significant it should be considered to fairly evaluate the 
claims, or whether it results in a more complete record for 
evaluating the service connection claim.  The evidence 
submitted since the December 1995 RO decision includes an 
application to reopen the claim, VA and private clinical 
records, and the veteran's claims and statements.  These are 
briefly discussed.  

In March 1997, the veteran applied to reopen claims of 
service connection for knee injury, back injury, calluses, 
chest pains, fractured ribs, for flashbacks, and for hearing 
voices.  

The RO obtained VA outpatient treatment reports private 
medical reports that reflect continued treatment at various 
times. 

In November 2004, the Board remanded the case to the RO for a 
search for service personnel records and STRs in accordance 
with 38 C.F.R. § 38 C.F.R. § 3.159 (c).

In November 2004, service personnel records were received 
from the National Personnel Records Center (NPRC).  
Additional VA and private medical reports have been received 
at various times.  

After reviewing the above evidence, the Board finds that new 
and material evidence has not been submitted to reopen any 
service connection claim.  The VA outpatient treatment 
reports reflect continued complaints and treatment at various 
times; however, given that the prior denial was based on 
similar complaints, but no link to active service, these 
reports are merely cumulative of earlier reports and are not 
new evidence.  The service personnel records are not material 
to the claims.  Hence, they are not new and material 
evidence.  Thus, the newly submitted evidence is not so 
significant it should be considered to fairly evaluate the 
claims; it does not result in a more complete record for 
evaluating the service connection claims. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claims addressed 
above.  Because the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  Because none of the evidence submitted is 
sufficiently new and material to reopen the claims, the 
application to reopen the service connection claims must be 
denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a back injury, is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for residuals of a left knee injury, is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for chest pains, is denied.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disability, to include PTSD is 
denied. 

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral foot callosities, is denied.


REMAND

The veteran was scheduled for VA examinations in August and 
September 2007 to assist him in developing claims for service 
connection for a seizure disorder, hypertension, and for a 
left shoulder disability.  He failed to report for these 
examinations.  In April 2008, he informed VA that he missed 
these examinations because he had been hospitalized at the 
time that his notice or notices arrived late and therefore he 
could not procure the necessary transportation.  He requested 
that the examinations be re-scheduled.  

It appears that the veteran has shown good cause for failure 
to report.  Thus, VA's duty to assist continues.  This duty 
includes offering an examination where necessary.  
38 U.S.C.A. § 5103A (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements for 
appropriate VA examinations to determine 
the nature and etiology of hypertension, 
seizure disorder, and a left shoulder 
disability.  The veteran has requested 
sufficiently early notice of the 
examinations such that he can arrange 
transportation.  

2.  The claims folder must be sent to the 
examiners for review.  The examiners 
should address the following matters:

I.  Summarize the medical history of 
any hypertension, seizure disorder, 
or left shoulder disability. 

II.  Describe current symptoms and 
manifestations attributed to 
hypertension, seizure, and left 
shoulder disabilities.

III.  Address the date of onset and 
etiology for hypertension, seizure, 
and left shoulder disability. 

IV.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that any 
currently manifested hypertension, 
seizure disorder, or left shoulder 
disability is the result, or 
causally related to the veteran's 
active service?

3.  After receipt of any and all newly 
acquired evidence, the AOJ should again 
review the claims for service connection 
for hypertension, a seizure disorder, a 
left shoulder disability.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and given a 
reasonable period of time to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate. The veteran need take no 
action until he is so informed.  He may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

The veteran is reminded that it is his responsibility to 
appear for any and all scheduled examinations and that 
failure to do so without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


